*135The opinion of the court was delivered by
Sergeant, J.
It is very clear that the proceedings in regard to this estate have been irregular. All that the viewers have to do is to value the lands taken. Having ascertained the lands, late the estate of Henry Crangle, to be in quantity two acres, twenty-eight perches and thirty-five hundredths of a perch, and valued them at the sum of $1150, their duty was performed, on their report being filed in court. What parties were entitled to receive the money, was a question of subsequent consideration. By reference to the will, it is ascertained, that the widow was entitled to a life-estate in the land, and that the remainder in fee vested in the son: so that they together held the whole estate; and as the son is now of age, might, by their concurrent act, do as they pleased with the money into which the land is converted. With this the borough has no concern. They are not bound to see to the application of the money: they acquire the title in fee of the land on payment of the money. If there is a doubt or dispute among the parties claiming the money, that must be settled amongst themselves, and, in the meanwhile, the borough may pay the money into court. The court may then, if necessary, award it to the widow, as tenant of the life-estate, upon her giving security for the forthcoming of thfe principal on her marriage or death; or award it otherwise by agreement, or have it invested, for which pujóse, a trustee may be appointed. But by the course taken by the court below, both the claimants are prevented from receiving the principal money, till after the marriage or death of the widow: which we think ought not to be. And on the other hand, it would be extremely unjust, that the son should recover the principal, and, at the same time, the widow continue to receive the interest on it from the borough.
The record is remitted, with directions that the borough be decreed to pay into court the sum of $1150, with interest thereon, from the time of the report, so far as the same, or an equal amount, has not been paid to the widow, and that the widow release her claim under the report in her favour of $69 per annum; whereupon, the money thus paid in, to be disposed of by order of court, according to circumstances; and so much of the proceedings of the court below, as is inconsistent herewith, is reversed, and the rest affirmed.